UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7682



CURTIS WHITE,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-1565-AM)


Submitted:   January 31, 2001          Decided:     February 26, 2001


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Curtis White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Curtis White appeals the district court’s order dismissing his

petition for a writ of error coram nobis after construing the

petition as one for habeas corpus relief under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).   We dismiss the appeal for lack of juris-

diction because White’s notice of appeal was not timely filed.

     In civil cases in which the United States is not a party,

parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”   Browder v. Director, Dep’t of Corr., 434 U.S.
257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on the docket on Octo-

ber 5, 2000.   White’s notice of appeal was filed on November 16,

2000.*   Because White failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny

a certificate of appealability and dismiss the appeal.     We grant

White’s motion to proceed in forma pauperis in this court.       We


     *
       For the purpose of this appeal we assume that the date ap-
pearing on the notice of appeal is the date it was given to prison
officials for mailing. See Fed. R. App. P. 4(c); Houston v. Lack,
487 U.S. 266 (1988).


                                  2
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                3